MEMORANDUM **
Appellant Dianne Nelson appeals the district court’s judgment and order dismissing her second amended complaint with prejudice for failure to prosecute this action. This court reviews the district court’s orders for abuse of discretion, and we affirm. See, e.g., Valley Eng’rs, Inc. v. Electric Eng’g Co., 158 F.3d 1051, 1052 (9th Cir.1998).
Our review of the record and of appellant’s response to this court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See Valley Eng’rs, Inc. v. Electric Eng’g Co., 158 F.3d at 1052; United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.